FILED
                            NOT FOR PUBLICATION                             FEB 26 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 12-10612
                                                      12-10613
               Plaintiff - Appellee,
                                                 D.C. Nos. 2:12-cr-00271-NVW
  v.                                                       2:12-cr-50041-NVW

EDUARDO GARCIA-CORTEZ, a.k.a.                    MEMORANDUM*
Jose Raul Aguilar-Cortez, a.k.a. Eduardo
Garcia,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding

                           Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       In these consolidated appeals, Eduardo Garcia-Cortez appeals his jury-trial

conviction and 92-month sentence for reentry of a removed alien, in violation of 8

U.S.C. § 1326; and the revocation of supervised release and consecutive 18-month

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sentence imposed upon revocation. Pursuant to Anders v. California, 386 U.S. 738

(1967), Garcia-Cortez’s counsel has filed a brief stating that there are no grounds

for relief, along with a motion to withdraw as counsel of record. Garcia-Cortez has

filed a pro se supplemental brief. No answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      In his pro se brief, Garcia-Cortez contends that his counsel provided

ineffective assistance. We decline to review this claim on direct appeal because

this is not one of the “unusual cases where (1) the record on appeal is sufficiently

developed to permit determination of the issue, or (2) the legal representation is so

inadequate that it obviously denies a defendant his Sixth Amendment right to

counsel.” United States v. Rahman, 642 F.3d 1257, 1260 (9th Cir. 2011).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                           12-10612 & 12-10613